Citation Nr: 9929411	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
shoulder disorder.

2.  Whether the veteran's substantive appeal as to the issue 
of entitlement to service connection for bilateral hearing 
loss was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970, June 1971 to March 1980, and from September 
1981 to October 1989.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).


REMAND

In a statement received in January 1999, with regard to the 
veteran's claims of entitlement to service connection for 
tinnitus and a low back disorder, the veteran requested a 
hearing before a member of the Board at the RO.  The issue of 
entitlement to service connection for tinnitus was 
subsequently granted; however, the issue of entitlement to 
service connection for a low back disorder remained denied 
and is currently on appeal.  The veteran has not been 
provided an opportunity to present testimony at a hearing 
before the Board, as he had requested.  

Additionally, the veteran has claimed entitlement to service 
connection for bilateral hearing loss.  This issue was denied 
by a rating action dated in January 1998, and was notified of 
this action on January 26, 1998.  The veteran filed a notice 
of disagreement to this action in January 1999.  A statement 
of the case was issued on this issue dated April 30, 1999.  
The veteran filed a substantive appeal as to this issue which 
was received by the RO on July 8, 1999.  The RO informed the 
veteran in July 1999, that the substantive appeal as to the 
issue of entitlement to service connection for bilateral 
hearing loss had not been timely filed.  The veteran's 
national representative, in the informal hearing presentation 
to the Board dated in August 1999, filed a notice of 
disagreement to this finding.    

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should provide the veteran and 
his representative with a statement of 
the case as to whether the veteran's 
substantive appeal as to the issue of 
entitlement to service connection for 
bilateral hearing loss was timely filed.  
The veteran should be provided with his 
appellate rights as to this issue.  The 
veteran and his representative are hereby 
notified that the issue of whether the 
veteran's substantive appeal as to 
entitlement to service connection for 
bilateral hearing loss was timely filed 
has not yet been perfected for appeal, 
and the filing of a substantive appeal is 
necessary prior to appellate review.  

2.  With regard to the issue of 
entitlement to service connection for a 
low back disorder, the RO should place 
the veteran's name on the docket for a 
hearing before the Board at the RO, 
according to the date of his January 1999 
request for such a hearing.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No action is 
required 

by the veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












